Citation Nr: 1107149	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, claimed as a 
nervous condition, to include as secondary to service-connected 
migraine headaches and hypertension.







ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, 
and had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied the Veteran's June 2007 claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, claimed as a 
nervous condition, as secondary to service-connected migraine 
headaches.

The Veteran originally requested a hearing in his February 2008 
substantive appeal; however, in a May 2008 statement, the Veteran 
withdrew his request for a hearing.  The hearing request is 
therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).

The case was previously before the Board in October 2009.  At 
that time, the Board, inter alia, remanded the issue of service 
connection for an acquired psychiatric disorder to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.  

The Board considers the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include major depressive 
disorder, claimed as a nervous condition, as encompassing all 
psychiatric disorders with which the Veteran has been diagnosed, 
pursuant to the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disability in a January 2011 letter to VA; that issue 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.

Additionally, the Board notes that the Veteran asserted in his 
January 2011 letter that he never received the letter and 
accompanying rating decision issued by the RO in November 2010, 
which effectuated the Board's partial grant in October 2009 of 
the Veteran's claim for a higher initial rating for his service-
connected migraine headaches.  However, the Veteran also stated 
that he disagrees with the November 2010 rating decision, and 
"wish[es] to continue my appeal to BVA."  The Veteran also 
submitted medical evidence regarding his migraine headaches in 
support of his claim.

The Board made its determination on the Veteran's claim for a 
higher initial rating for his service-connected migraine 
headaches in October 2009.  Accompanying its October 2009 
decision, the Board sent the Veteran VA Form 4597, "Your Rights 
to Appeal Our Decision," explaining the Veteran's appellate 
rights.  That Form includes the information that the Veteran had 
120 days from the date the decision was mailed to him (October 
23, 2009) to file a Notice of Appeal with the Court.  It also 
includes various motions which the Veteran could file with the 
Board.  Additionally, the Board notes that because the Veteran 
has already been granted service connection for his migraine 
headaches, he may file a claim for an increased rating.  The 
Veteran should clarify with the appropriate source which action 
he wishes to take with respect to his service-connected migraine 
headaches.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is not shown by 
competent evidence to be related to his military service or to 
any incident therein, or to his service-connected migraine 
headaches or hypertension.





CONCLUSION OF LAW

An acquired psychiatric disorder is not due to service-connected 
migraine headaches or hypertension, nor was it incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated June 2007 and November 2009, provided to the 
Veteran before the August 2007 rating decision and the November 
2010 supplemental statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, since they informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, and 
what evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

The Court has issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of an 
award.  The Veteran was provided with such notice in June 2007, 
prior to the initial rating decision in August 2007, and received 
this notice again in November 2009.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2009, 
instructed the AOJ to obtain an addendum or new examination of 
the Veteran's psychiatric condition, to include an opinion as to 
whether the Veteran's claimed psychiatric disorder was caused or 
aggravated by his service-connected migraine headaches or his 
service-connected hypertension.

The Board finds that the AOJ has complied with that instruction.  
It provided the Veteran with the required VA examination in 
February 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) disability benefits.  Golz v. 
Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, a Veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for an Acquired Psychiatric 
Disorder, to include Major Depressive Disorder, Claimed as a 
Nervous Condition, to include as Secondary to Service-Connected 
Migraine Headaches and Hypertension

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of a psychiatric disorder 
during active duty.  In a September 1990 Report of Medical 
Examination prior to his entry to active duty, a clinician found 
that the Veteran's psychiatric status was normal.  Likewise, in 
Reports of Medical History dated September 1990 and April 1991, 
the Veteran checked boxes indicating that he did not have, and 
had never had, "frequent trouble sleeping," "depression or 
excessive worry," "loss of memory or amnesia," or "nervous 
trouble of any sort."

The Veteran had additional service in the National Guard.  During 
that service, in Reports of Medical Evaluation dated August 1980, 
December 1985, February 1994, and January 1996, clinicians found 
that his psychiatric status was normal.  In Reports of Medical 
History dated August 1980, December 1985, February 1994, and 
January 1996, the Veteran checked boxes indicating that he did 
not have, and had never had, "frequent trouble sleeping," 
"depression or excessive worry," "loss of memory or amnesia," 
or "nervous trouble of any sort."

As part of a VA Compensation and Pension (C&P) examination of the 
Veteran's migraine headaches in October 1996, a VA examiner 
determined that the Veteran had no specific mental disorder.  The 
examiner noted that the Veteran had a Global Assessment of 
Functioning (GAF) score of 81.

In June 2007, the Veteran filed a claim for service connection 
for a nervous condition, as secondary to his service-connected 
migraine headaches.

VA provided the Veteran with a C&P examination of his psychiatric 
status in July 2007.  The examiner reviewed the Veteran's claims 
file and medical records.  The Veteran reported that he has a 
"very good" family relationship, and social relationships that 
are "not too good."  He reported having no history of suicide 
attempts or violence.  The examiner observed a constricted affect 
and confused mood.  The Veteran was intact to person, time, and 
place.  His thought process and content were unremarkable, and he 
had no delusions, obsessive or ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  The Veteran reported 
having sleep impairment.  His memory was normal.  The Veteran 
stated that he had retired from his job as a policeman due to his 
age or duration of work.  The examiner diagnosed the Veteran with 
depressive disorder not otherwise specified (NOS), and assigned a 
GAF score of 70.  The examiner opined that the Veteran's 
depressive disorder was not caused by or a result of service 
connected conditions.  In her rationale, the examiner explained 
that there is no evidence of psychiatric complaints, findings, or 
treatment prior to service, during service, or within one year of 
service.  The examiner also explained that the Veteran first 
sought treatment for a psychiatric disorder in 2007, sixteen 
years after discharge, and that he had retired due to age and 
duration of work in 2004.  Because these rationales were relevant 
to a claim for direct service connection, but did not discuss the 
relationship, if any, between the Veteran's depressive disorder 
and his service-connected migraine headaches and hypertension, 
the Board requested an addendum or new examination in October 
2009.

The Veteran's private psychiatrist, R. Freytes, M.D., noted in a 
July 2007 letter that he had been treating the Veteran on a 
monthly basis since March 2007.  In a separate letter, Dr. 
Freytes wrote that the Veteran developed nightmares during his 
service in the Persian Gulf.  Dr. Freytes also wrote that the 
Veteran "started feeling emotionally disturbed after he came 
back from the Desert [Gulf] War.  As he was serving at the 
National Guard and was preparing to be a Municipal Policeman, he 
decided not to seek any help for these problems.  Also, he was 
informed by friends that if he would file any complain[t] 
relating to this matter, he would be confined at the Veterans 
Administration Hospital's Psychiatric Ward for...one month.  
[Therefore,] he continued to serve at the National Guard....The 
patient has continued to have depression, easy irritability, 
anger and poor memory all the time."  Dr. Freytes found that the 
Veteran had a history of suicidal ideations and very frequent 
auditory hallucinations.  He found that the Veteran had a 
constricted affect, depressed mood, partially impaired 
orientation to place and time, and poor recent and remote memory.  
The Veteran reported having poor concentration, sporadic panic 
attacks, and poor sleep.  Dr. Freytes diagnosed the Veteran with 
severe recurrent major depressive disorder with psychotic traits.  
He assigned a GAF score of 40 to 50.  Dr. Freytes opined that 
"there is no doubt in my mind that the patient's mental 
condition is secondary to the patient's systemic condition, 
including the service connected conditions (Migraine and High 
Blood Pressure).  The patient's poor health has precipitated the 
patient's mental condition."

A VA physician noted Dr. Freytes's diagnosis in October 2007, and 
wrote that the Veteran had no suicidal or homicidal ideas, nor 
any hallucinations.  He further noted that the Veteran was 
sleeping better.  That VA physician found in February 2008 that 
the Veteran had depression, with no suicidal or homicidal ideas.

VA provided the Veteran with another C&P examination of his 
mental disorders in November 2009.  The examiner, a psychiatrist, 
reviewed the claims file and the medical records.  The Veteran 
reported experiencing combat in Kuwait.  The Veteran also 
reported that one of his two children is deceased.  He described 
his family relationships as "the best," and his social 
relationships as "good."  The Veteran denied any history of 
suicide attempts or violence.  He reported experiencing 
irritability, ruminations, forgetfulness, depressed mood, and 
fearfulness since 2007.  The examiner found that the Veteran had 
a constricted affect, nervous mood, and no delusions.  The 
Veteran was intact to person, place, and time, and had a normal 
memory.  The Veteran denied having any sleep impairment.  The 
Veteran reported having no obsessive or ritualistic behavior, 
panic attacks, or homicidal or suicidal thoughts.  He reported 
having no problems with his activities of daily living.  The 
Veteran again noted that he had retired from his job as a 
policeman in 2004 due to his age and duration of work.  The VA 
examiner diagnosed the Veteran with depressive disorder NOS, and 
assigned a GAF score of 65.  The examiner opined that the 
Veteran's psychiatric condition was neither caused nor 
permanently aggravated by his service-connected migraine 
headaches and/or hypertension.  She explained that that there is 
no evidence of psychiatric complaints, findings, or treatment 
prior to service, during service, or within one year of service.  
The examiner also explained that the Veteran first sought 
treatment for a psychiatric disorder in 2007, sixteen years after 
discharge, and sixteen years after his service-connected 
disorders had been diagnosed, and that the Veteran had retired 
due to age and duration of work in 2004.  The VA examiner 
concluded that the Veteran had failed to establish any 
relationship between his depressive disorder and his service-
connected disorders.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, her medical findings constitute competent medical 
evidence.

Because the Veteran's November 2009 C&P examination was conducted 
by a competent psychiatrist who fully described the functional 
effects caused by the Veteran's disorder on his occupational 
functioning and daily activities, the Board finds that the 
Veteran's examination was adequate.  Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner 
considered the Veteran's claims file and medical history in the 
report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the 
VA examiner provided an etiological opinion, complete with the 
rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Board further finds that the VA examiner's 
medical findings are credible, based on their internal 
consistency and the VA examiner's duty to offer truthful 
opinions.  Consequently, the Board assigns considerable probative 
value to the VA examiner's report.

Where, as here, conflicting medical opinions are of record, the 
Board can ascribe greater probative weight to one opinion over 
another, provided that a rational basis is given.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  Greater weight may be placed on one clinician's opinion 
than another's based on the reasoning in the opinions, and 
whether and to what extent the clinicians reviewed the Veteran's 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The Board finds a rational basis for 
ascribing greater probative weight to the November 2009 VA 
psychiatrist's opinion than to the opinion of Dr. Freytes.  
Unlike the VA psychiatrist, Dr. Freytes provided no rationale for 
his etiological opinion.  Although Dr. Freytes stated that 
"there is no doubt in my mind that the patient's mental 
condition is secondary to the patient's systemic condition, 
including the service connected conditions," he did not provide 
an explanation for his absence of doubt.  Likewise, while Dr. 
Freytes opined that "the patient's poor health has precipitated 
[his] mental condition," he did not offer any rationale for how 
the Veteran's migraine headaches or hypertension had done so, and 
neither did he reference any medical literature or studies 
demonstrating a link between migraines or hypertension and major 
depressive disorder.  A supporting rationale is necessary for VA 
and other tribunals to review and determine the relative 
probative weight of conflicting opinions, and the absence of any 
rationale renders Dr. Freytes's conclusory opinion less probative 
than the opinion provided by the VA examiner.  By contrast, the 
VA examiner based her etiological opinion on the Veteran's lack 
of psychiatric symptoms for many years after the onset of his 
migraines and hypertension, and on his ability to work until his 
retirement due to age or duration.

Moreover, the Veteran's own determination about the etiology of 
his depressive disorder is outweighed by the more probative 
findings of the November 2009 VA examiner, because the examiner's 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is competent to observe his own mood during and after 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the Veteran's allegations that he developed 
nightmares during his active service in 1991, and that he 
experienced depression, easy irritability, anger and poor memory 
"all the time" throughout his National Guard service following 
his active service in Southwest Asia in 1991-which Dr. Freytes 
recorded in his July 2007 report-lack credibility for four 
reasons.  First, the Veteran's allegations are outweighed by more 
probative contemporaneous evidence of record.  As noted above, in 
Reports of Medical History dated April 1991, February 1994, and 
January 1996, the Veteran checked boxes indicating that he did 
not have, and had never had, "frequent trouble sleeping," 
"depression or excessive worry," "loss of memory or amnesia," 
or "nervous trouble of any sort."  Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has greater 
probative value than subsequently reported history).  Second, 
although the Veteran told Dr. Freytes that he did not seek 
psychiatric treatment during his active service and National 
Guard service because he was afraid of the impact of psychiatric 
treatment on his employment, the record indicates that the 
Veteran did not seek treatment for his psychiatric symptoms until 
2007-three years after his retirement from the police in 2004, 
and more than six years after his retirement from the National 
Guard in 2000.  This suggests that the Veteran's fear of losing 
his employment does not explain the absence of psychiatric 
treatment prior to 2007.  Third, the Veteran's own claim in June 
2007, in which he stated that his nervous condition is secondary 
to his service-connected migraine headaches, suggests the absence 
of a nightmare-inducing psychological stressor during service.  
Fourth, as noted above, the Veteran told the VA examiner in 
November 2009 that be began experiencing symptoms of 
irritability, ruminations, forgetfulness, depressed mood, and 
fearfulness in 2007.

Based on the foregoing, the Veteran is not entitled to service 
connection on a direct basis, because, as the November 2009 VA 
examiner noted, there is no contemporaneous evidence of 
psychiatric complaints, findings, or treatment prior to service, 
during service, or within one year of service.  Additionally, the 
Veteran is not entitled to service connection on a secondary 
basis, because the most probative evidence of record-the 
November 2009 VA examiner's opinion-reveals that his depressive 
disorder was neither caused nor aggravated by his service-
connected migraine headaches or hypertension.  38 C.F.R. § 3.310.

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  The Board notes that the 
Veteran told the November 2009 VA examiner that he had served in 
combat in Kuwait.  However, the evidence of record does not 
support the Veteran's allegation that he had combat service.  The 
Veteran's Department of Defense (DD) Form 214 shows that the 
Veteran earned the Southwest Asia Service Medal, and that he had 
5 months and 18 days of foreign service, from February 10, 1991 
to May 29, 1991.  However, neither the Veteran's DD Form 214 nor 
any other official record includes any indicia of combat service.  
Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992) (the service department's 
findings as to the Veteran's military service are conclusive and 
binding on VA.)  Moreover, the Veteran characterized his service 
in the Persian Gulf to Dr. Freytes as involving guarding enemy 
prisoners of war, not engaging in combat.  Consequently, the 
Board finds that the notation in the November 2009 VA examination 
that the Veteran had combat service is in error, and the 
presumptions associated with combat service are inapplicable 
here.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
shows that the Veteran was not diagnosed with a psychiatric 
disorder until many years after service, in 2007.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for an acquired psychiatric disorder, to include major 
depressive disorder, claimed as a nervous condition; it follows 
that the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, claimed as a nervous 
condition, to include as secondary to service-connected migraine 
headaches and hypertension, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


